Name: Council Decision (CFSP) 2017/607 of 29 March 2017 amending Decision 2011/173/CFSP concerning restrictive measures in view of the situation in Bosnia and Herzegovina
 Type: Decision
 Subject Matter: international affairs;  Europe
 Date Published: 2017-03-30

 30.3.2017 EN Official Journal of the European Union L 84/6 COUNCIL DECISION (CFSP) 2017/607 of 29 March 2017 amending Decision 2011/173/CFSP concerning restrictive measures in view of the situation in Bosnia and Herzegovina THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union and in particular Article 29 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 21 March 2011, the Council adopted Decision 2011/173/CFSP (1). (2) On the basis of a review of Decision 2011/173/CFSP, the restrictive measures should be renewed until 31 March 2018. (3) Decision 2011/173/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 The second paragraph of Article 6 of Decision 2011/173/CFSP is replaced by the following: This Decision shall apply until 31 March 2018.. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 29 March 2017. For the Council The President L. GRECH (1) Council Decision 2011/173/CFSP of 21 March 2011 concerning restrictive measures in view of the situation in Bosnia and Herzegovina (OJ L 76, 22.3.2011, p. 68).